DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claims Status
	Claims 1, 6, and 13 are amended.  Claims 3, 4, and 8 are cancelled.  Claims 1, 2, 5-7, and 9-20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant argues that the amendments to claim 13 are not taught by the previously cited references.  However, the Office disagrees as is explained below in the claim 13 rejection in regards to the number of attachment points to the sidepiece.
The objection to claims 3 and 8 are withdrawn in view of the cancellation of the claims.
The objection to claim 6 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2014/0347265, cited in the IDS) in view of Robertson (US 6034653).
Regarding claim 1, Aimone et al. disclose a mobile wearable EEG device comprising (Abstract references a wearable apparatus, [0043] also notes that the wearable device may employ at least one sensor to measure brain wave activity such as EEG signals): 
a forehead band which is configured to span across the entire right-to-left width of a person's forehead (many examples are given for device that is wearable on the head with sensors for acquiring signals from the head; Fig. 5 for example shows sensors 510 mounted via a band 512 on the head; an eyeglass example is shown in Figs. 43; the more relevant example is shown in Figs. 45A/B/C however which shows eyeglasses with a band that extends up from the eyeglasses and extends all the way across the forehead for mounting sensors, see [0103] which initially refers to embodiments for positioning sensors on locations of the user’s head, and then discloses additional figures including 45 for use eyeglass frames for sensing mounting), wherein one end of the forehead band is connected to a right-side longitudinal sidepiece of an eyewear frame and the other end is connected to a left-side longitudinal sidepiece of the eyewear frame (see Figs. 45 which show the forehead band coming down and connecting to one end of each of the longitudinal sidepieces); and
and at least one electromagnetic energy sensor on the forehead band (as noted in the Abstract, a wearable computing device is detailed that comprises at least one bio-signal measuring sensor including a brainwave sensor, the embodiment referenced above would include such a sensor mounted on the band crossing over the forehead).
Aimone et al. do not disclose how the band is attached to the longitudinal sidepieces however in the Figures or Specification. Aimone et al. do not specifically disclose at least one clip, snap, or clamp which is configured to connect the forehead band to the right- side longitudinal sidepiece of an eyewear frame; at least one clip, snap, or clamp which is configured to connect the forehead band to the left-side longitudinal sidepiece of an eyewear frame.  Robertson discusses eye wear frames with displays linked to IR sensors (col. 1, paragraph 4).  Robertson teaches his own embodiment where structure 130 (Fig. 1) is attached to the eyewear frame arm via a clip 160.  Robertson also shows the cable from structure 130 connected to the arm of the eyewear frame via a clip (see at least Fig. 1 and the area right below the 120).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Aimone et al. to use a clip structure such as that taught by Robertson for attaching the band to an eyewear frame because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. in view of Robertson as applied to claim 1 above, and further in view of Jagemann (US 2008/0283082, previously cited).  Aimone et al. and Robertson do not disclose wherein the forehead band is transparent.  However, Jagemann teaches a band that is transparent (Abstract – “The headband may be translucent, transparent, or opaque”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the Aimone band with a transparent material as taught by Jagemann for mounting the electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. in view of Robertson as applied to claim 1 and further in view of Ishii (US 2015/0272465, previously cited).  Aimone et al. disclose wherein the device further comprises a data processor, a wireless data transmitter, and a wireless data receiver (see [0042] which discloses a controller that can communicate wirelessly, in addition, where there are multiple sensors, wireless communication between such sensors is possible implying the presence of a wireless data receiver, [0007] also references a processor).  However, Aimone et al. do not specifically disclose that such hardware also includes a battery.  Ishii also teaches an eyeglass device with an EEG sensing band and onboard electronics (see Fig. 7).  Ishii teaches that the device may include one or more batteries ([0086]) for powering the electronics.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Aimone et al. to include a battery as taught by Ishii for powering the electronics because it would make the device portable. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US 2014/0347265, cited in the IDS) in view of Adachi et al. (US 2012/0191000, previously cited) and Robertson (US 6034653).
Regarding claim 6, Aimone et al. discloses a mobile wearable EEG device (Abstract references a wearable apparatus, [0043] also notes that the wearable device may employ at least one sensor to measure brain wave activity such as EEG signals) comprising: 
a band, wherein the ends of the band are connected to the right-side and left-side longitudinal sidepieces of a pair of eyeglasses (see Figs. 45A/B/C which shows eyeglasses with a band that extends up from the eyeglasses and extends all the way across the forehead for mounting sensors, see [0103] which initially refers to embodiments for positioning sensors on locations of the user’s head, and then discloses additional figures including 45 for use eyeglass frames for sensing mounting); and
at least one electromagnetic energy sensor on the band (as noted in the Abstract, a wearable computing device is detailed that comprises at least one bio-signal measuring sensor including a brainwave sensor, the embodiment referenced above would include such a sensor mounted on the band crossing over the forehead).
Aimone et al. do not disclose that the band is configured to loop over the top of a person's head however.  Aimone et al.’s band is for detecting EEG signals from the forehead using EEG sensors in the band.  However, other positions for bands with EEG sensors were known in the art.  It is well-known that EEG acquisition locations are located all around the head including the claimed locations as taught by the Adachi reference which shows an EEG acquisition system with a band that is placed over the top of the head with electrode positions along that path (See Fig. 7A).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Aimone et al. to include additional EEG sensors on the top band for EEG data acquisition because it can increase detection abilities of the system.
Aimone et al. do not disclose how the band is attached to the longitudinal sidepieces however in the Figures or Specification. Aimone et al. do not specifically disclose at least one clip, snap, or clamp which is configured to connect the forehead band to the right- side longitudinal sidepiece of an eyewear frame; at least one clip, snap, or clamp which is configured to connect the forehead band to the left-side longitudinal sidepiece of an eyewear frame.  Robertson discusses eye wear frames with displays linked to IR sensors (col. 1, paragraph 4).  Robertson teaches his own embodiment where structure 130 (Fig. 1) is attached to the eyewear frame arm via a clip 160.  Robertson also shows the cable from structure 130 connected to the arm of the eyewear frame via a clip (see at least Fig. 1 and the area right below the 120).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Aimone et al. to use a clip structure such as that taught by Robertson for attaching the band to an eyewear frame because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. in view of Adachi et al.  and Robertson as applied to claim 6 above, and further in view of Jagemann (US 2008/0283082, previously cited).  Aimone et al. and Adachi do not disclose wherein the upper loop is transparent.  However, Jagemann teaches a band that is transparent (Abstract – “The headband may be translucent, transparent, or opaque”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the Aimone et al. band with a transparent material as taught by Jagemann for mounting the electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. in view of Adachi and Robertson as applied to claim 6 above, and further in view of Williams et al. (US 2016/0074649, previously cited).  
Regarding claim 9, Aimone e al. do not disclose wherein the upper loop has an undulating shape.  However, Williams et al. teach a strap/band for the head for placement of EEG sensors that is undulating (see Figs. 1a and 1b).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Aimone et al. such that the upper loop/band/strap undulates as taught by Williams for placement of electrodes on the head because the undulations may allow for additional EEG electrode placements as it is well-known that there are many EEG data acquisition locations on the scalp.  
Regarding claim 10, Aimone et al. do not disclose wherein the upper loop has a forward-facing concavity.  However, this may be taught using the undulations in the Williams reference.  An undulation would enable the placement of electrodes in certain positions not otherwise capable of being reached with a straight loop/band/strap.  The rationale for modifying remains the same.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. in view of Adachi and Robertson as applied to claim 6 above, and further in view of Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015, previously cited) as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website, previously cited).
Regarding claim 11, Ishii et al. do not disclose wherein the at least one electromagnetic energy sensor on the upper loop has protrusions which protrude between strands of hair to contact the person's scalp and/or be in better electromagnetic communication with the person's brain.  However, these protrusions were known in the art.  Medgadget teaches an EEG sensing device with a pad for acquiring EEG signals that includes protrusions for enabling contact with the scalp (See below).
[AltContent: oval]
    PNG
    media_image1.png
    378
    397
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Aimone et al. to include the type of protrusions taught by Medgadget for acquiring EEG signals because these are better at penetrating hair for scalp contact. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. in view of Adachi and Robertson as applied to claim 6 above, and further in view of Medgadget as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website) as applied to claim 11 above and further in view of Sridhar et al. (US 2016/0081577, previously cited).  Aimone et al. do not disclose wherein hair-penetrating protrusions are made from polydimethylsiloxane, polybutylene terephthalate, or polyurethane which has been impregnated, doped, filled, and/or coated with silver, carbon nanotubes or other forms of carbon, copper, aluminum, nickel, platinum, or gold.  However, Sridhar et al. teach EEG acquisition electrodes that may have conductive copper-alloy pin electrodes ([0080]) that are embedded in PDMS ([0078], and Fig. 6).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the electrodes in Medgadget for the electrodes taught by Sridhar for acquiring EEG data because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015) as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website) in view of Sridhar et al. (US 2016/0081577) in view of Robertson (US 6034653).
Regarding claims 13-14, Medgadget disclose a mobile wearable EEG device (see first and second figures in the article) comprising: 
[AltContent: oval]an oblong pad (See below); 
                                   
    PNG
    media_image2.png
    249
    297
    media_image2.png
    Greyscale

at least one electromagnetic energy sensor on the oblong pad (article notes that dry EEG electrodes are in the pad).
Medgadget do not disclose that the oblong pad is soft and transparent (claim 14) however.   Sridhar et al. teach electrodes for EEG acquisition.  Sridhar et al.  teach the combination of EEG electrodes embedded in a transparent PDMS mold (See Fig. 6 and [0078], PDMS is an elastomer and would exhibit soft characteristics, note the claim does not define how soft it should be).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Medgadget to substitute the dry electrode pad for the Sridhar transparent soft pad for EEG acquisition because Sridhar teaches that it allows for easy visualization during head positioning. 
Medgadget does not disclose clips, snaps, or clamps which are configured to connect the oblong pad to a longitudinal sidepiece of an eyewear frame (the black arm structure appears to plug into the arms of the eyeglass frame).  However, alternative structures for attaching or connecting headwear to eyewear frames were known in the art.  Robertson discusses known eye wear frames with displays linked to IR sensors (col. 1, paragraph 4).  Robertson teaches his own embodiment where a headwear structure 130 (Fig. 1) is attached to an eyewear frame arm via a clip 160 and an additional clip behind it as shown at least in Fig. 4 (see clip located near the reference to structure 120).  Robertson also shows the cable from structure 130 is connected to the arm of the eyewear frame via the clip (see at least Fig. 1 and the area right below the 120).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Medgadget to use a clipping structure such as that taught by Robertson for making multiple attachment points the eyewear frame because it would be more secure than a single clip.  
 Claims 15-17 recite different shapes for the oblong pad.  The Office believes these are obvious design choices.  Applicant has not disclosed that any of the claimed shapes solves a particular problem or is for any particular purpose.  Although Medgadget shows a pad shaped like a ray (fish), it is believed that this shape would perform equally well in acquiring EEG data as compared to one that is rounded rectangular, elliptical, oval, crescent, or boomerang shaped.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Medgadget to take on any of the shapes for the oblong pad because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Medgadget.
Claims 18 and 19 recite thickness limitations for the oblong pad.  These limitations are also rejected using the same argument above for claims 13-17.  Applicant has not disclosed that the thickness limitations solve a particular problem or is for any particular purpose.  Although Medgadget shows a pad with varying thickness, it is believed that the shape characteristics would perform equally well in acquiring EEG data as compared to one with either of the claimed thickness limitations.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Medgadget to take on any of the thickness limitations for the oblong pad because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Medgadget.
Regarding claim 20, Sridhar et al. teach wherein the at least one electromagnetic energy sensor is made from polydimethylsiloxane, polybutylene terephthalate, or polyurethane which has been impregnated, doped, filled, and/or coated with silver, carbon nanotubes or other forms of carbon, copper, aluminum, nickel, platinum, or gold (see [0078] reference to PDMS).  The rationale for modifying remains the same.

NOTE
The Abreu reference cited in the IDS was also considered relevant to the amended limitations of claims 1 and 6.  Figures 38-45 disclose eyeglass embodiments with an additional structure for mounting sensors. 

Conclusion
Claims 1, 2, 5-7 and 9-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791          

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791